Exhibit 10.136

EXECUTION COPY

AMENDMENT NUMBER 2 TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT

(FIARC)

THIS AMENDMENT NUMBER 2 TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT, dated
as of February 14, 2007 (this “Amendment”), is entered into by and among FIRST
INVESTORS AUTO RECEIVABLES CORPORATION, a Delaware corporation (the “Debtor”),
FIRST INVESTORS FINANCIAL SERVICES, INC., a Texas corporation (“FIFS” or
“Seller”), FIRST INVESTORS SERVICING CORPORATION, a Delaware corporation (“FISC”
or the “Servicer”), VARIABLE FUNDING CAPITAL COMPANY LLC (successor by
assignment from Blue Ridge Asset Funding Corporation), a Delaware limited
liability company, (“VFCC”), WACHOVIA CAPITAL MARKETS, LLC, a Delaware
corporation (successor in interest to Wachovia Securities, Inc., formerly known
as First Union Securities, Inc.) (“Wachovia”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, successor by merger to Wells Fargo Bank Minnesota, National
Association (“Wells Fargo”).  Capitalized terms used and not otherwise defined
herein are used as defined in the Security Agreement (as defined below).

WHEREAS, the parties hereto entered into that certain Second Amended and
Restated Security Agreement, dated as of March 16, 2006 (as amended,
supplemented or restated to the date hereof, the “Security Agreement”);

WHEREAS, the parties hereto desire to amend the Security Agreement in certain
respects as provided herein;

NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:


SECTION 1.  AMENDMENTS.  EFFECTIVE AS OF THE EFFECTIVE DATE, THE SECURITY
AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


(A)                                  THE DEFINITIONS OF “CREDIT INSURANCE” AND
“VSI INSURANCE” IN SECTION 1.1 OF THE SECURITY AGREEMENT ARE HEREBY DELETED IN
THEIR ENTIRETY.


(B)                                 THE DEFINITION OF “ELIGIBLE RECEIVABLES” IN
SECTION 1.1 OF THE SECURITY AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


(I)                                     CLAUSE (Q) OF THE DEFINITION IS AMENDED
BY DELETING “66” BEFORE THE WORD “MONTHS” AND REPLACING IT WITH “67”; AND


(II)                                  CLAUSE (BB) IS DELETED IN ITS ENTIRETY AND
REPLACED WITH “[RESERVED]”.


(C)                                  THE DEFINITION OF “LIQUIDATION PROCEEDS” IN
SECTION 1.1 OF THE SECURITY AGREEMENT IS AMENDED AND RESTATED IN ITS ENTIRETY TO
READ AS FOLLOWS:

1


--------------------------------------------------------------------------------


“Liquidation Proceeds:                      All monies collected in connection
with the disposition of any Financed Vehicle, from whatever source, securing a
Defaulted Receivable, net of the sum of (x) any amounts reasonably expended by
the Servicer in connection with the liquidation of such Financed Vehicle for the
account of the Obligor and (y) any such amounts required by law to be remitted
to the Obligor.”


(D)                                 CLAUSE (I) OF THE DEFINITION OF “TERMINATION
DATE” IN SECTION 1.1 OF THE SECURITY AGREEMENT IS HEREBY AMENDED BY REPLACING
“FEBRUARY 14, 2007” WITH “FEBRUARY 13, 2008”.


(E)                                  CLAUSE (III) OF SECTION 2.1 IS HEREBY
AMENDED BY DELETING “VSI INSURANCE OR” FROM CLAUSE (III).


(F)                                    SECTION 6.1(P) IS HEREBY AMENDED BY
REPLACING “66” BEFORE THE WORD “MONTHS” WITH “67”.


(G)                                 SECTION 6.1(Z) IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY AS FOLLOWS:

“(z)                             FIFSG’s Shareholder’s Equity as a percentage of
its on-balance portfolio falls below (a) 6.5% measured as of the end of each
fiscal quarter of FIFSG occurring during the period beginning on the date hereof
and ending on July 31, 2007,  and (b) 7.0% measured as of the end of each fiscal
quarter of FIFSG for each fiscal quarter occurring during the period beginning
on August 1, 2007 and ending on the Termination Date; and”.


(H)                                 THE LAST PROVISO OF SECTION 7.8(A) OF THE
SECURITY AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE
FOLLOWING PROVISO:

“and provided, further, that the failure to so deliver the original certificate
of title or other document evidencing the Seller’s (or if such Receivable was
originated by an Approved Third Party Originator, such Approved Third Party
Originator’s) status as lienholder shall be considered a breach of the
representation and warranty set forth in Section 3.1(a) as of such 120th day (or
150th day with respect to any certificate of title or other evidence of lien
relating to any Financed Vehicle relating to any Receivables originated pursuant
to the Seller’s refinancing program) and the Debtor shall make the payments in
respect of the related Receivable as required by the last paragraph of Section
3.1.”


SECTION 2.  APPROVAL OF APPROVED THIRD PARTY ORIGINATOR.  THE ADMINISTRATIVE
AGENT HEREBY APPROVES INTERACTIVE FINANCIAL ACCEPTANCE AS AN APPROVED THIRD
PARTY ORIGINATOR; PROVIDED THAT INTERACTIVE FINANCIAL ACCEPTANCE ENTERS INTO AN
APPROVED THIRD PARTY ORIGINATOR AGREEMENT WITH AN APPROVED SUBSIDIARY AS
REQUIRED UNDER THE SECURITY AGREEMENT.


SECTION 3.  EFFECTIVE DATE.  THIS AMENDMENT SHALL BECOME EFFECTIVE AS OF THE
DATE (THE “EFFECTIVE DATE”) ON WHICH THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED COUNTERPARTS OF THIS AMENDMENT EXECUTED BY A DULY AUTHORIZED OFFICER OF
EACH PARTY HERETO AND THE DEBTOR SHALL HAVE TAKEN SUCH OTHER ACTION, INCLUDING
DELIVERY OF APPROVALS, CONSENTS, OPINIONS, DOCUMENTS, FEES AND INSTRUMENTS, AS
THE COMPANY AND THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.

2


--------------------------------------------------------------------------------



SECTION 4.  MISCELLANEOUS.


(A)                                  REFERENCES IN THE SECURITY AGREEMENT.  UPON
THE EFFECTIVENESS OF THIS AMENDMENT, EACH REFERENCE IN THE SECURITY AGREEMENT TO
“THIS AGREEMENT”, “HEREUNDER”, “HEREOF”, “HEREIN”, OR WORDS OF LIKE IMPORT SHALL
MEAN AND BE A REFERENCE TO THE SECURITY AGREEMENT AS AMENDED HEREBY, AND EACH
REFERENCE TO THE SECURITY AGREEMENT IN ANY OTHER TRANSACTION DOCUMENT OR ANY
OTHER DOCUMENT, INSTRUMENT OR AGREEMENT, EXECUTED AND/OR DELIVERED IN CONNECTION
WITH ANY TRANSACTION DOCUMENT SHALL MEAN AND BE A REFERENCE TO THE SECURITY
AGREEMENT AS AMENDED HEREBY.


(B)                                 EFFECT ON THE SECURITY AGREEMENT.  EXCEPT AS
SPECIFICALLY AMENDED HEREBY, THE SECURITY AGREEMENT SHALL REMAIN IN FULL FORCE
AND EFFECT.  THIS AMENDMENT SHALL NOT CONSTITUTE A NOVATION OF THE SECURITY
AGREEMENT, BUT SHALL CONSTITUTE AN AMENDMENT THEREOF.


(C)                                  SUCCESSORS AND ASSIGNS.  THIS AMENDMENT
SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE PARTIES HERETO AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


(D)                                 COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, AND BY THE DIFFERENT PARTIES HERETO ON
THE SAME OR SEPARATE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN
ORIGINAL INSTRUMENT BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE BY FACSIMILE
SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS
AMENDMENT.


(E)                                  HEADINGS.  THE DESCRIPTIVE HEADINGS OF THE
VARIOUS SECTIONS OF THIS AMENDMENT ARE INSERTED FOR CONVENIENCE OF REFERENCE
ONLY AND SHALL NOT BE DEEMED TO AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE
PROVISIONS HEREOF.


(F)                                    AMENDMENTS.  THIS AMENDMENT MAY NOT BE
AMENDED OR OTHERWISE MODIFIED EXCEPT AS PROVIDED IN THE SECURITY AGREEMENT.


(G)                                 GOVERNING LAW.  THIS AMENDMENT (INCLUDING,
BUT NOT LIMITED TO, THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH,THE LAWS OF THE STATE OF NEW YORK, OTHER
THAN THE CONFLICT OF LAW RULES THEREOF.

[Remainder of page left intentionally blank]

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duty authorized, as of the date first above
written.

 

FIRST INVESTORS AUTO RECEIVABLES
CORPORATION.

 

 

 

 

 

By:

 

 

 

Name: Bennie H. Duck

 

Title:   Vice President - Treasurer

 

 

 

 

 

FIRST INVESTORS FINANCIAL SERVICES, INC.

 

 

 

 

 

By:

 

 

 

Name: Bennie H. Duck

 

Title:   Vice President - Treasurer

 

 

 

 

 

FIRST INVESTORS SERVICING CORPORATION

 

 

 

 

 

By:

 

 

 

Name: Bennie H. Duck

 

Title:   Vice President - Treasurer

 

 

[Signatures continued on next page]

[Signature page to Amendment Number 2 to the Second Amended and Restated
Security Agreement for FIARC]


--------------------------------------------------------------------------------


 

WACHOVIA CAPITAL MARKETS, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

VARIABLE FUNDING CAPITAL COMPANY LLC

 

 

 

 

 

By Wachovia Capital Markets, LLC

 

as attorney-in-fact

 

 

 

By:

 

 

 

Name: Douglas R. Wilson, Sr.

 

Title:   Vice President

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

(successor by merger to Wells Fargo Bank Minnesota,
National Association)

 

 

 

 

 

By:

 

 

 

Name: Sue Dignan

 

Title:   Assistant Vice President

 

 

[Signatures continued on next page]

[Signature page to Amendment Number 2 to the Second Amended and Restated
Security Agreement for FIARC]


--------------------------------------------------------------------------------


Agreed to as of the 14th day of February, 2007

WACHOVIA BANK, NATIONAL ASSOCIATION,

as liquidity agent and sole liquidity provider under the Liquidity Purchase
Agreement

 

By:

 

 

Name:

Title:

 

 

[End of signatures]

[Signature page to Amendment Number 2 to the Second Amended and Restated
Security Agreement for FIARC]


--------------------------------------------------------------------------------